PER CURIAM.
Appellant, William Morrison, appeals the trial court’s summary denial of his 3.850 motion for postconviction relief, in which he asserted ten grounds for relief. On appeal, he presents six issues with the trial court’s summary denial of his ten grounds. We affirm Appellant’s Issues 1 through 5 without further comment. Appellant’s Issue 6 requests this Court order the trial court accept a supplement Appellant allegedly filed to his postconviction motion which asserted an additional, eleventh ground for relief. The trial court asserts, and the trial court’s docket report confirms, it was never received. And, in his two requests to the trial court to hear his supplemental ground, Appellant never attached a copy of the alleged motion or any other material to show the trial court the supplement existed. In this Court, Appellant finally appears to have provided it by way of attachment to a motion to supplement the record on appeal; but, again, his supplement appears nowhere else. Without any evidence the trial court actually received the supplement in any way, though, we cannot find error in the trial court dismissing a request Appellant never provided it.
Accordingly, we AFFIRM as to Issues 1 through 5. We AFFIRM Issue 6 without prejudice to Appellant actually putting the supplemental before the trial court. We make no suggestion as to the merits of the supplemental ground or whether the supplement is timely; these matters are for the trial court to resolve.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ, concur.